
	
		II
		112th CONGRESS
		1st Session
		S. 1293
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Ms. Murkowski (for
			 herself, Mr. Begich, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Indian
			 Affairs
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  demonstration program to adapt the lessons of providing foreign aid to
		  underdeveloped economies to the provision of Federal economic development
		  assistance to certain similarly situated individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Challenge
			 Demonstration Project Act of 2011.
		2.FindingsCongress finds that—
			(1)the efforts of
			 the United States to foster job creation, community, economic, and business
			 development in geographically remote Native American communities is often
			 hampered by fragmentation of authority, responsibility, and performance under
			 various Federal economic development assistance programs;
			(2)the effectiveness
			 of Federal and tribal efforts to generate jobs and employment opportunities in
			 traditional Native American communities, home to indigenous people for
			 thousands of years, depends on better, more flexible, and more cooperative
			 arrangements among the various Federal agencies and Indian tribes; and
			(3)the United States
			 has committed to a policy of tribal self-governance that—
				(A)respects the
			 value of self-determination of Native people; and
				(B)is well-suited to
			 delivery of aid in the form of compacts that recognize self-governance yet
			 provide a basis for more effective delivery of economic development aid.
				3.PurposesThe purposes of this Act are—
			(1)to increase
			 opportunities for job creation and long-term economic development by
			 establishing a demonstration project designed to adapt the lessons of foreign
			 aid to underdeveloped economies, such as the experience of the Millennium
			 Challenge Corporation, to the provision of Federal economic development
			 assistance to similarly situated remote Native American communities;
			(2)to enable Indian
			 tribes and tribal organizations to use available Federal assistance more
			 effectively and efficiently;
			(3)to reduce
			 joblessness in a manner consistent with the policy of self-determination,
			 including furthering tribal self-governance; and
			(4)to demonstrate
			 the manner in which Federal economic development assistance to certain remote
			 Native American communities may be administered effectively in a manner
			 that—
				(A)promotes the
			 creation of jobs, economic growth, and the elimination of poverty;
				(B)strengthens good
			 governance, entrepreneurship, and investment in Native American communities;
			 and
				(C)promotes
			 sustainable economic growth in a manner that promotes self-determination and
			 self-sufficiency among remote Native American communities while preserving the
			 cultural values of those communities.
				4.DefinitionsIn this Act:
			(1)Commitment to
			 developmentThe term commitment to development means
			 a commitment to job creation, poverty reduction, and economic growth, as
			 demonstrated through activities for—
				(A)entrepreneurship
			 and job creation;
				(B)an increase in
			 worker productivity and innovation; or
				(C)private sector
			 development.
				(2)CompactThe
			 term compact means a binding agreement with the United States,
			 with a term not to exceed 5 years, entered into pursuant to this Act.
			(3)Demonstration
			 projectThe term demonstration project means the
			 Native American Millennium Challenge Demonstration Project established under
			 section 5(a).
			(4)Economic
			 development strategyThe term economic development
			 strategy means a strategy—
				(A)written by an
			 eligible entity and designed to create jobs, achieve sustainable economic
			 growth, and reduce poverty over a defined period; and
				(B)developed in
			 consultation with public and private sector entities, as appropriate to the
			 geographical area and intended beneficiaries of the compact.
				(5)Eligible
			 entityThe term eligible entity means—
				(A)an Indian
			 tribe;
				(B)a tribal
			 organization;
				(C)a consortium of
			 Indian tribes or tribal organizations; and
				(D)after
			 consultation with the Secretary of the Interior, a Native Hawaiian
			 organization.
				(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(7)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(8)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			5.Native American
			 millennium challenge demonstration project
			(a)EstablishmentThe
			 Secretary shall establish and implement in the Department of Commerce a
			 demonstration project, to be known as the Native American Millennium
			 Challenge Demonstration Project.
			(b)Lead
			 agency
				(1)In
			 generalThe lead agency for carrying out this Act and the
			 demonstration project shall be the Department of Commerce.
				(2)Memorandum of
			 understandingThe Secretary shall establish a Memorandum of
			 Understanding with participating Federal agencies that defines responsibilities
			 under this Act.
				(c)Form of
			 assistance under a compactAssistance under the demonstration
			 project—
				(1)shall be provided
			 in the form of multiyear funding agreements established under the applicable
			 compact;
				(2)may not be
			 provided in the form of loans;
				(3)may not be used
			 for gaming activities covered by the Indian Gaming Regulatory Act (25 U.S.C.
			 2701 et seq.); and
				(4)shall be provided
			 in a manner that authorizes the eligible entity, the Secretary, and the heads
			 of other Federal agencies—
					(A)to reallocate,
			 reprogram, or modify budget allocations and amounts for use by the eligible
			 entity under the terms of the compact; and
					(B)specify the
			 procedures to be used.
					(d)Coordination
				(1)In
			 generalTo improve the effectiveness of Federal economic
			 development assistance by encouraging the coordination of that assistance in
			 remote Native American communities and except as specifically prohibited by any
			 other provision of law (including regulations), the provision of assistance
			 under this section may be coordinated with Federal economic development
			 assistance provided for Indian tribes and members of Indian tribes by—
					(A)the Department of
			 Agriculture;
					(B)the Department of
			 Commerce;
					(C)the Department of
			 Energy;
					(D)the Department of
			 Health and Human Services (other than the Indian Health Service);
					(E)the Department of
			 Housing and Urban Development (excluding any economic assistance under title I
			 of the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4111 et seq.));
					(F)the Department of
			 the Interior;
					(G)the Small
			 Business Administration; and
					(H)any other Federal
			 agencies and instrumentalities that the Secretary determines to be
			 appropriate.
					(2)Integrated
			 fundingOn execution of a compact with an eligible entity, the
			 Secretary, in cooperation with the heads of other Federal agencies and in
			 accordance with paragraph (1), shall—
					(A)provide unified
			 accounting, budgeting, and auditing standards for all Federal funding and
			 programs covered by this Act; and
					(B)may authorize the
			 eligible entity to coordinate the federally funded economic development
			 assistance programs of the eligible entity in a manner that integrates the
			 program services into a single, coordinated program.
					(e)Programs
			 affectedThe programs that may be integrated under the
			 demonstration project include any program—
				(1)under which an
			 eligible entity is eligible for receipt of funds under a statutory or
			 administrative formula for economic development purposes; and
				(2)for which there
			 is no specific statutory or regulatory prohibition preventing agency or
			 departmental participation.
				(f)Waiver
			 authority
				(1)In
			 generalOn receipt of an executed compact, the Secretary shall
			 consult with the eligible entity that is a party to the compact and the
			 Secretary of each Federal agency that provides funds to be used to implement
			 the compact to identify any potentially necessary or advisable waiver of
			 statutory requirements or applicable regulations, policies, or procedures
			 necessary to enable the eligible entity to implement the compact.
				(2)WaiverNotwithstanding
			 any other provision of law, on the request of an eligible entity that has
			 entered into a compact pursuant to this Act, the Secretary of each affected
			 agency shall waive any applicable statutory, regulatory, or administrative
			 requirement, regulation, policy, or procedure promulgated by that agency that
			 has been identified by participating agencies and eligible entities as
			 impairing the purposes of this Act.
				(g)Matching
			 requirementsFor the purposes of matching requirements under
			 Federal law, funds provided under funding agreements entered into pursuant to
			 this Act, and all funds provided under contracts or grants made pursuant to
			 this Act, shall be treated as non-Federal funds.
			(h)No reduction in
			 amountsIn no case shall the amount of Federal funds available to
			 an eligible entity involved in any demonstration project be reduced as a result
			 of the enactment of this Act.
			(i)Interagency
			 transfer of funds authorizedThe Secretary of a participating
			 Federal agency may take such action as is necessary to provide for an
			 interagency transfer of funds to further the purposes of this Act.
			6.Native American
			 Challenge compacts
			(a)Native American
			 challenge compacts
				(1)Procedures
					(A)In
			 generalThe Secretary shall develop a selection process for
			 proposals for compacts submitted by eligible entities.
					(B)Selection
			 processOn completion of a selection process, the Secretary shall
			 enter into such compacts as are selected in accordance with the selection
			 process.
					(2)Application
			 process
					(A)In
			 generalThe Secretary shall develop an application process for
			 eligible entities to enter into Native American Challenge Compacts under this
			 Act.
					(B)Application
			 process
						(i)In
			 generalAn eligible entity shall inform the Secretary of the
			 intent of the eligible entity to enter into a Native American Challenge compact
			 by resolution or other official action by the governing body of the eligible
			 entity.
						(ii)Planning
			 phaseEach eligible entity that seeks to enter into a compact
			 shall complete a planning phase that includes—
							(I)legal and
			 budgetary research;
							(II)organizational
			 preparation; and
							(III)the development
			 of an economic development strategy.
							(C)Criteria for
			 the selection of eligible entitiesIn establishing criteria for
			 the selection of eligible entities under this section, the Secretary shall
			 consider whether an eligible entity—
						(i)has
			 successfully completed the planning phase described in subparagraph
			 (B)(ii);
						(ii)has demonstrated
			 financial stability and financial management capacity as evidenced by the
			 eligible entity having no material audit exceptions for the 3 fiscal years
			 preceding the fiscal year for which the requested participation is being made;
			 and
						(iii)has a plan to
			 demonstrate accountability for the use of funds provided under this Act.
						(D)Priority and
			 considerations
						(i)PriorityIn
			 selecting eligible entities under this section, the Secretary shall give
			 priority to rural and remote eligible entities for which the average
			 unemployment rate or rate of poverty for Native Americans residing in census
			 districts in which the eligible entity is located is at or near the highest
			 average unemployment rate or rate of poverty in the applicable State.
						(ii)ConsiderationsIn
			 selecting eligible entities under this section, the Secretary shall take into
			 consideration—
							(I)the purposes of
			 this Act, giving priority to job creation, entrepreneurship, and long-term
			 sustainable economic growth in the communities of the eligible entity;
							(II)the remote and
			 rural nature, general economic status, and poverty rate of the communities to
			 be served; and
							(III)the commitment
			 of the eligible entity to improve short-term economic conditions and create
			 long-term sustainable development of the communities to be served.
							(b)Assistance for
			 development of compactsThe Secretary may make grants to any
			 eligible entity to facilitate the development and planning of a compact between
			 the United States and the eligible entity.
			(c)Elements of a
			 compact
				(1)In
			 generalA compact shall be negotiated between the eligible entity
			 and the Secretary.
				(2)RequirementsA
			 compact shall contain elements necessary to achieve the economic development
			 strategy, including—
					(A)a description of
			 the specific objectives for the reduction of poverty through the creation of
			 jobs and economic development that is expected to be achieved throughout the
			 duration of the compact, including a description of the respective roles and
			 responsibilities of the eligible entity and the United States in the
			 achievement of those objectives;
					(B)an identification
			 of the programs to be included in the compact and a description of—
						(i)the
			 manner in which the programs are to be integrated and delivered; and
						(ii)the results
			 expected from the plan;
						(C)an identification
			 of any private financial support or partnerships with industry or the private
			 market to achieve development;
					(D)a list and
			 description of—
						(i)regular
			 benchmarks to measure progress toward achieving the specific objectives;
			 and
						(ii)a
			 methodology for analysis of the results;
						(E)an identification
			 of intended beneficiaries, disaggregated by income level, gender, and age, to
			 the maximum extent practicable;
					(F)an identification
			 of any statutory provisions, regulations, policies, or procedures that need to
			 be waived to implement the plan;
					(G)a multiyear
			 financial plan to guide the implementation of the compact;
					(H)a description of
			 proposed mechanisms to execute the plan;
					(I)a requirement
			 that the compact be approved by the governing body of the affected eligible
			 entity;
					(J)a plan to ensure
			 appropriate fiscal accountability for the funds included in the compact;
			 and
					(K)a requirement for
			 annual reports as described in section 7(b).
					(d)RenegotiationAt
			 any time during the duration of a compact, Federal programs may be added or
			 removed from the compact in furtherance of the economic development
			 strategy.
			(e)Extensions
				(1)In
			 generalIf a compact is approaching expiration or has expired,
			 the eligible entity that is a party to the compact and the United States may
			 extend the compact for a period of not to exceed 10 years.
				(2)Subsequent
			 compactsAn eligible entity and the United States may renegotiate
			 1 or more subsequent compacts in accordance with this Act.
				(f)Suspension and
			 termination of assistance
				(1)In
			 generalThe Secretary may suspend or terminate assistance, in
			 whole or in part, for an eligible entity that has entered into a compact with
			 the United States if the Secretary determines that—
					(A)the eligible
			 entity has failed to meet the responsibilities of the eligible entity under the
			 compact; or
					(B)the eligible
			 entity has engaged in a pattern of actions that is inconsistent with the
			 purposes of this Act.
					(2)ReinstatementThe
			 Secretary may reinstate assistance for an eligible entity only if the Secretary
			 determines that the eligible entity has demonstrated a commitment to correcting
			 each condition for which assistance was suspended or terminated under paragraph
			 (1).
				7.Program
			 assessments and reports
			(a)Reports of
			 eligible entitiesEach eligible entity shall prepare and submit
			 to the Secretary an annual written report describing the assistance received by
			 the eligible entity under this Act during the preceding fiscal year and an
			 analysis of the results of the demonstration project as of the date of the
			 report.
			(b)Report
			 contentsA report required under subsection (a) shall
			 include—
				(1)a description of
			 the amount of obligations and expenditures for assistance provided during the
			 preceding fiscal year;
				(2)a description of
			 the programs and activities conducted by the eligible entity in furtherance of
			 the economic development strategy of the eligible entity and the purposes of
			 this Act;
				(3)an assessment of
			 the effectiveness of the assistance provided and progress made by the eligible
			 entity toward achieving the economic development strategy of the eligible
			 entity and the purposes of this Act;
				(4)an assessment of
			 whether the requirements described in section 6(c) are being met;
				(5)an analysis of
			 the potential for the demonstration project to provide lessons for other
			 programs consistent with the purposes of this Act; and
				(6)such other
			 information as the eligible entity considers to be relevant, taking into
			 consideration the purposes of this Act.
				(c)Submission to
			 CongressThe Secretary shall submit the reports required under
			 subsection (a), with such other information as the Secretary considers to be
			 relevant, on an annual basis to—
				(1)the Committees on
			 Energy and Commerce and Natural Resources of the House of Representatives;
			 and
				(2)the Committees on
			 Indian Affairs, Commerce, Science, and Transportation, and Energy and Natural
			 Resources of the Senate.
				8.Relationship to
			 Federal trust responsibilityNothing in this Act diminishes the Federal
			 trust responsibility to Indian tribes, individual Indians, or relating to trust
			 allotments.
		9.Authorization of
			 appropriations
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as necessary to carry out this Act.
			(b)Administrative
			 and program oversight expensesOf the funds made available to
			 carry out this Act, not more than 5 percent may be used by the Secretary
			 for—
				(1)the
			 administrative expenses of carrying out this Act; and
				(2)oversight of
			 programs under this Act.
				
